Application, pursuant to CPLR 7002 (subd. [b], par. 2), for writ of habeas corpus, denied for legal insufficiency. Petitioner’s discharge from the care and custody of the Drug Abuse Control Commission was authorized by statute (Mental Health Law, § 81.31). Accordingly, there was no unlawful interruption of his 1973 sentence (People v. Taylor, 30 N Y 2d 899). Petitioner’s other contentions as to the illegality of his present detention are likewise without merit. Herlihy, P. J., Greenblott, Sweeney, Kane and Main, JJ., concur.